Citation Nr: 0218304	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for leg pains 
secondary to service-connected low back pain.

2.  Entitlement to an increased evaluation for low back 
disc disease with stenosis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1971 and from July 1972 to May 1973.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In March 2001 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The Board is undertaking additional development on the 
issue of entitlement to an increased evaluation for low 
back disc disease with stenosis pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran experiences leg pain and numbness as 
symptoms of his service-connected low back disorder, but 
does not currently have a separate bilateral leg 
disability that is related to his service, any incident 
therein, or any service-connected disability.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or 
aggravated by active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claim.  The 
Statement of the Case, issued in March 1999, provided 
notice to the veteran of the evidence of record regarding 
his claim and why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  VA has also provided the 
veteran with current orthopedic and neurological 
examinations.  The March 2001 Board remand gave the 
veteran initial notice of VCAA and the August 2002 
Supplemental Statement of the Case provided him with the 
revised VCAA regulations.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Factual Background

Service medical records show no complaints, findings, 
treatment or diagnoses for a bilateral leg disability.  A 
January 1973 medical board report does indicate that the 
veteran had decreased range of motion in his hip secondary 
to pain associated with his low back disorder.

An August 1973 rating decision granted service connection 
for lumbar muscular pain.  

Periodic VA examination reports, dating from April 1974 to 
June 1996, as well as VA and private treatment records 
dating from November 1982 to January 1996, show 
intermittent back complaints.  The veteran's back 
complaints were sometimes accompanied by complaints of 
pain radiating into his lower extremities.  The diagnoses 
involved his low back only, and did not indicate a 
separately diagnosed disability of his lower extremities.  

A July 1998 VA orthopedic examination report noted the 
veteran's history of low back injury and his complaints 
which included left leg numbness with prolonged standing.  
The diagnoses included degenerative disc disease (DDD) of 
the lumbar spine.  The examiner opined that there was no 
relationship between the veteran's back and his leg 
problem and further opined that there was no neurological 
or musculoskeletal problem with his lower extremity at the 
time of the examination.

A July 1998 VA neurological examination noted the 
veteran's complaints of constant low back pain radiating 
into his left leg and foot with numbness in the left 
lateral thigh and calf.  The diagnoses included a history 
of low back pain with sciatica and no neurological 
disability.  An August 1998 addendum indicated that 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies of the left lower extremity and lumbosacral 
paraspinal column were normal and a computed tomography 
(CT) scan of the lumbar spine revealed central canal 
stenosis at L4-5.

During his October 1998 personal hearing, the veteran 
testified that he experienced shooting back pain that 
radiated down into his hips, groin, right thigh and left 
knee.  This sometimes affected his ability to walk.  His 
wife testified that she often had to help him to the 
bathroom because of numbness in his legs.

During a May 2002 VA neurology examination, the veteran 
related a history of constant low back pain with aching 
pain in his entire left leg and some left thigh numbness.  
The diagnosis was history of low back pain with no 
neurological disability and no clinical evidence of 
neurologic abnormality.

The veteran underwent a VA orthopedic examination in June 
2002.  After reviewing the veteran's claims folders, the 
examiner opined that the veteran's current low back 
disability was symptomatic lumbar disc condition with a 
herniated disc and stenosis of the lumbar spine and that 
he did not have a separate leg disability under a separate 
diagnosis but the complaints are related and in 
conjunction with his lower back pathology.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had 
a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, 
it may still be service connected if the disorder is 
observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present disorder to 
that symptomatology.  Id.

A disability is also service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, although the record reveals that the veteran 
experiences periodic lower extremity pain and left leg 
numbness, such pain and numbness have clearly been 
attributed to his already service-connected low back 
disorder.  His symptoms of lower extremity pain and left 
leg numbness have been considered in assigning the current 
20 percent rating for that disability.  Moreover, the July 
1998 and June 2002 VA orthopedic examiners' opinions 
clearly are against the claim.  In particular, the June 
2002 examiner performed a complete medical examination of 
the veteran and reviewed his claims folders in reaching an 
opinion.  The examiner opined that the veteran's symptoms 
of leg pain and numbness were part of his service-
connected low back pathology, and not attributable to a 
separate leg disability.

Other than the symptoms of leg pain and numbness which 
have already been considered in rating his service-
connected low back disorder, the record contains no 
probative evidence of a current lower extremity disability 
which is related to his service, any incident therein, or 
any service-connected disability.  In this regard, the 
Board notes that the veteran's service medical records are 
entirely silent for any leg complaints, findings, 
treatment or diagnosis.  

As the record contains no other probative evidence that 
the veteran has current leg disability which is causally 
related to his service, any incident therein, or any 
service-connected disability, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for leg pains.  Accordingly, service 
connection for leg pains must be denied.


ORDER

Service connection for leg pains is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

